Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statements submitted by Applicant on August 7th, 2020 and March 4th, 2022 have been received and fully considered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is TSUCHIDA et al. (U.S. Patent Application Publication No. 2006/0092734).  TSUCHIDA et al. discloses a semiconductor memory includes a read circuit performing self-reference sensing comprising first and second reading operations.  The read circuit includes a sense amplifier, a transfer transistor, a precharge circuit and a VBIAS generator.  TSUCHIDA et al. fails to show or suggest the limitations of a first/read circuit that switching the memory cell to the ON state after first data is written to the memory cell on which the first read operation has been performed, performing a second read operation while maintaining the memory cell in the ON state when the first data is stored in the memory cell during the first read operation, performing the second read operation after the memory cell transitions from the ON state to an OFF state at least once when second data different from the first data is stored in the memory cell during the first read operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827